Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered July 26, 2005 in a proceeding pursuant to CPLR article 75. The order, inter alia, vacated an arbitration award and remitted the matter for a new hearing before a different arbitrator on the issue of penalty.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the petition is denied, the cross motion is granted and the arbitration award is confirmed.
Memorandum: Petitioner, a tenured administrator employed by respondent, commenced this proceeding pursuant to Education Law § 3020-a (5) and CPLR 7511 challenging his termination following a disciplinary hearing and seeking reinstatement to his former position. Supreme Court erred in granting the petition to the extent of vacating the arbitration award and remitting the matter for a new hearing on the issue of penalty and in denying the cross motion to confirm the award. Substantial evidence supports the Hearing Officer’s determination that petitioner engaged in conduct that was unbecoming an administrator and demonstrated incompetence (see generally Matter of Hegarty v Board of Educ. of City of N.Y., 5 AD3d 771, 772 [2004]; Matter of Carroll [Pirkle], 296 AD2d 755, 756 [2002], lv dismissed 98 NY2d 764 [2002]). Further, “[i]n light of the litany of specifications proven against him, the penalty of dismissal does not shock the conscience” (Krinsky v New York City Dept. of Educ., 28 AD3d 353, 353 [2006]; see Matter of Morey v Somers Cent. School Dist., 24 AD3d 558, 559 [2005]). Present—Gorski, J.P., Smith, Centra and Green, JJ.